DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odessky et al. (US 2014/0347392 A1) in view of Shavit (US 2017/0368413 A1).

In regards to claim 1, Odessky teaches a system for evaluating movement of at least a part of a body of a user, comprising: 
a video display (e.g. [0029]: the user stations (USs) 112-x may include 2D or 3D displays which may render information generated by the augmented reality (AR) system 100 such as a patients image, AR limbs (ARLs), etc. for the convenience of the patient); 
one or more cameras configured to generate a visual video stream (e.g. [0028]: the sensors 110-x may also include imaging devices such as cameras which may capture image and/or video information related to a patient in 2D or 3D; sensors may determine whether a user’s movement, such as range of motion, is normal, needs attention, etc.); and 
a computing device comprising: 
a memory storing computer executable instructions (e.g. [0024]: memory 108); and 
a processor (e.g. [0022]: one or more processors 120) configured to execute the computer executable instructions to: 
control the one or more cameras to generate images of at least the part of the body over a period of time (e.g. as above, [0028]; see also [0038]-[0039]: process may track the patient; may obtain image information and process this information to track the patient in real time; for example, the process may obtain an image sequence (e.g. a plurality of image frames such as a video sequence, etc.) of the user in 2D and/or 3D and may process this information (e.g. using an image recognition application, etc.) to determine locations of one or more body parts of the user and/or orientation information such as an orientation of a user using any suitable coordinate system; the process may determine a location of one or more parts of the patient’s body which correspond with the one or more selected anatomical feature(s) of the patient such as the right forearm and elbow; image recognition applications may include 2D image recognition techniques and other recognition technologies and/or 3D image recognition techniques using 2D recognition combined with depth sensing); 
identify at least the part of the body within the images using a first algorithm (e.g. as above [0038]-[0039]: determine locations of one or more body parts of the user and/or orientation information such as an orientation of a user using any suitable coordinate system); 
isolate the identified part of the body from the images (e.g. [0055]: an algorithm such as edge detection may be utilized with the depth data of the user to isolate each limb); 
estimate a position of a plurality of joints of the body by applying a second algorithm to the isolated and identified part of the body within the images (e.g. as above [0038]-[0039]: determine locations of one or more body parts of the user and/or orientation information such as an orientation of a user using any suitable coordinate system); 
receive a selection of a tracked pose from a plurality of tracked poses (e.g. [0036]-[0037]: process may select one or more therapies based upon the medical condition; process may obtain activity information (AI) related to the selected therapy and/or therapy course and which may include information related to one or more augmented-reality (AR) activities (e.g. elbow extensions), AR anatomical features, and/or range-of-motion (ROM) information); Examiner’s note: where the AR activities, such as elbow extensions, are viewed as the plurality of tracked poses); 
determine, from the plurality of joints, a set of joints associated with the tracked pose (e.g. as above, [0038]-[0039]: process may track the patient; process may determine a location of one or more parts of the patient’s body which correspond with the one or more selected anatomical feature(s) of the patient); 
generate at least one joint vector connecting joints in the set of joints (e.g. [0040]-[0041]: an image recognition application may return one or more of the following data for further processing: skeletal data including coordinates of the patient's joints and body parts; see also [0047]-[0051]: the process may render the ARLs superposed upon corresponding body parts (such as selected body parts (SBPs)) of the patient such as the right hand, forearm, elbow, arm, and shoulder; in order to construct one or more ARLs, system may: look at the person with a depth perception camera and identifies a person’s limbs including length, width, and thickness the limbs, for the target limb, approximates size and shape of limb based on above metrics, generates a computerized picture of the limb, namely the ARL, and superimposes this ARL in the same place in the video as where the person’s limb, i.e. the corresponding body part, is initially located, the ARL will contain several pivot joints corresponding to the person’s actual physical joints); 
assign, based on changes in the at least one joint vector over the period of time, a form score to a performance data of the tracked pose, wherein the form score is indicative of a similarity of the performance data captured in the images to a target performance data of the tracked pose stored in a database (e.g. [0054]: the process may track movement of the patient and/or the ARLs 302 over time and store this information for later use in a memory of the system; [0057]-[0058]: the process may determine a discrepancy in location between the patient's actual extension of the SBPs (e.g. the patient's forearm and arm in the present example) and the desired ARL position (e.g. of act 217 corresponding with the envelope of the FROM or another desired position (or positions) as illustrated in Fig.3C which is a screen shot illustrating the patient 301 attempting to assume the desired ARL position illustrated by the ARLs 302B of Fig.3B; the process may track the actual movement of SPBs of the patient and determine discrepancy between the actual position of the SBPs relative to the position of the corresponding ARLs using any suitable coordinate system; this discrepancy may be represented by angle (β) and may be calculated using any suitable method; process may determine discrepancies between positions of ARLs and actual movement of corresponding parts of the patient's body; the process may compare the discrepancy (e.g. β in the current example) with a corresponding threshold value (e.g. β’) to determine whether the discrepancy is greater than the corresponding threshold value; Examiner’s note: where the discrepancy is viewed as a form score); and 
generate, for display on the video display, a user interface that depicts the form score (e.g. [0058]: process may render information for the convenience of the user such as any determined discrepancies (e.g. β) and whether corresponding discrepancies are within (e.g. less than or equal to) corresponding threshold values),
but does not explicitly teach the system, 
wherein the first and second algorithms use trained learning machine algorithms.

However, Shavit teaches a system.
wherein the first and second algorithms use trained learning machine algorithms (e.g. [0393]: another Machine Learning algorithm can be applied to some or all of the 2D images from the sensors in order to identify/classify the body parts and their location in each).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Odessky to include machine learning algorithms, in the same conventional manner as taught by Shavit as both deal with identifying/locating body parts on an image. The motivation to combine the two would be that it would allow the identifying/locating algorithm to automatically improve through experience.

In regards to method claim 14, claim(s) 14 recite(s) limitations that is/are similar in scope to the limitations recited in claim 1. Therefore, claim(s) 14 is/are subject to rejections under the same rationale as applied hereinabove for claim 1.
	
In regards to claim 2, Odessky teaches a system, wherein the one or more cameras are further configured to generate a depth video stream, and wherein the processor is further configured to control the one or more cameras to generate images of the depth video stream, the depth video stream including a depth image of at least the part of the body (e.g. as above, [0028]: the sensors 110-x may also include imaging devices such as cameras which may capture image and/or video information related to a patient in 2D or 3D; also as above, [0038]-[0039]: obtain an image sequence (e.g. a plurality of image frames such as a video sequence, etc.) of the user in 2D and/or 3D and may process this information (e.g. using an image recognition application, etc.) to determine locations of one or more body parts of the user and/or orientation information; image recognition applications may include 2D image recognition techniques and other recognition technologies and/or 3D image recognition techniques using 2D recognition combined with depth sensing).

In regards to claim 3, Odessky teaches a system, wherein the processor is further configured to:
overlay a visual representation of the at least one joint vector over the visual video stream on the video display (e.g. as above, [0047]-[0051]: the process may render the ARLs superposed upon corresponding body parts (such as selected body parts (SBPs)) of the patient such as the right hand, forearm, elbow, arm, and shoulder; see also [0052]: process may then integrate the ARLs with a real-time image sequence (e.g. a video sequence of the patient obtained using an image capture device such as a camera of the system) of the patient).

In regards to claim 4, Odessky teaches a system, wherein the processor is configured to overlay the visual representation in real time as the one or more cameras generate the images of the visual video stream (e.g. as above, [0047]-[0051]: the process may render the ARLs superposed upon corresponding body parts; also as above, [0052]: process may then integrate the ARLs with a real-time image sequence (e.g. a video sequence of the patient obtained using an image capture device such as a camera of the system) of the patient).

In regards to claim 5, Odessky teaches a system, wherein the processor is configured to determine, from the plurality of joints, the set of joints associated with the tracked pose by referring to a data structure that maps each tracked pose in the plurality of tracked poses to a respective set of joints used to assess a respective performance (e.g. as above, [0040]-[0041]: an image recognition application may return one or more of the following data for further processing: skeletal data including coordinates of the patient's joints and body parts; also as above, [0047]-[0051]: the process may render the ARLs superposed upon corresponding body parts; see also [0046]: it will be assumed that a present therapy defines selected body parts (SBPs) of the patient; Examiner’s note: this suggests the selected therapy (tracked pose) would be able to identify and map corresponding body parts).

In regards to claim 6, Odessky teaches a system, wherein the processor is further configured to generate the at least one joint vector connecting joints in the set of joints by referring to the data structure, wherein the data structure further indicates how the respective set of joints are connected (e.g. as above, [0040]-[0041]: an image recognition application may return one or more of the following data for further processing: skeletal data including coordinates of the patient's joints and body parts).

In regards to claim 7, Odessky teaches a system, wherein the processor is further configured to assign the form score to the performance of the tracked pose by:
determining changes in joint vectors associated with the target performance (e.g. as above, [0054]: the process may track movement of the patient and/or the ARLs 302 over time and store this information for later use in a memory of the system; [0057]-[0058]: the process may determine a discrepancy in location between the patient's actual extension of the SBPs (e.g. the patient's forearm and arm in the present example) and the desired ARL position (e.g. of act 217 corresponding with the envelope of the FROM or another desired position (or positions) as illustrated in Fig.3C which is a screen shot illustrating the patient 301 attempting to assume the desired ARL position illustrated by the ARLs 302B of Fig.3B; the process may track the actual movement of SPBs of the patient and determine discrepancy between the actual position of the SBPs relative to the position of the corresponding ARLs using any suitable coordinate system; this discrepancy may be represented by angle (β) and may be calculated using any suitable method; process may determine discrepancies between positions of ARLs and actual movement of corresponding parts of the patient's body; the process may compare the discrepancy (e.g. β in the current example) with a corresponding threshold value (e.g. β’) to determine whether the discrepancy is greater than the corresponding threshold value);
comparing the changes in the joint vectors associated with the target performance with the changes in the at least one joint vector over the period of time (e.g. as above, [0057]-[0058]: process may determine discrepancies between positions of ARLs and actual movement of corresponding parts of the patient's body; Examiner’s note: movement shows determination over time); and
determining the form score based on the comparison between the respective changes (e.g. as above, [0057]-[0058]: the process may compare the discrepancy (e.g. β in the current example) with a corresponding threshold value (e.g. β’) to determine whether the discrepancy is greater than the corresponding threshold value).

In regards to claim 8, Odessky teaches a system, wherein the form score is a function of a reward criterion and a penalty criterion (e.g. as above, [0057]-[0058]: the process may track the actual movement of SPBs of the patient and determine discrepancy between the actual position of the SBPs relative to the position of the corresponding ARLs using any suitable coordinate system; this discrepancy may be represented by angle (β) and may be calculated using any suitable method; process may determine discrepancies between positions of ARLs and actual movement of corresponding parts of the patient's body; the process may compare the discrepancy (e.g. β in the current example) with a corresponding threshold value (e.g. β’) to determine whether the discrepancy is greater than the corresponding threshold value; see below for more), wherein the processor is further configured to determine the form score based on the comparison by:
determining the reward criterion comprising positive factors for achieving partial or full range of motion for the tracked pose (e.g. [0058]: if it is determined that the discrepancy is less than or equal to the corresponding threshold value, the process may set a flag which may indicate for example optimal movement);
determining the penalty criterion comprising negative factors based on extraneous movements or unwanted range of motion the tracked pose (e.g. [0058]: if it is determined that the discrepancy is greater than the corresponding threshold value, the process may set a flag which may indicate for example suboptimal movement); and
calculating the form score based on the reward criterion and the penalty criterion (e.g. as above, [0057]-[0058]: the process may compare the discrepancy (e.g. β in the current example) with a corresponding threshold value (e.g. β’) to determine whether the discrepancy is greater than the corresponding threshold value).

In regards to claim 9, Odessky teaches a system, wherein the processor is further configured to:
determine whether the form score is less than a threshold form score (e.g. as above, [0057]-[0058]: the process may track the actual movement of SPBs of the patient and determine discrepancy between the actual position of the SBPs relative to the position of the corresponding ARLs using any suitable coordinate system; this discrepancy may be represented by angle (β) and may be calculated using any suitable method; process may determine discrepancies between positions of ARLs and actual movement of corresponding parts of the patient's body; the process may compare the discrepancy (e.g. β in the current example) with a corresponding threshold value (e.g. β’) to determine whether the discrepancy is greater than the corresponding threshold value); and
in response to determining that the form score is less than the threshold form score, overlay, on the visual video stream, a visual representation of the tracked pose for guidance (e.g. [0059],Fig.2: the process may provide instructions to the patient in real time such as to information the patient to take certain actions (e.g., "to hold your position," "extend further," "change your position," "you may relax," etc.); if desired the process may repeat acts 215 through 219 as many times as desired and/or may adjust the FROM in accordance with a patient's determined abilities with each iteration of acts 219 through 221; see also [0055]: the process may animate the ARL in accordance with the expected ROM information, Fig.3B: “Please move your right arm into the position shown”; Examiner’s note: this shows that process may be repeated based on discrepancy).

In regards to claim 10, Odessky teaches a system, wherein the processor is further configured to track an amount of repetitions for the tracked pose over the period of time, wherein the form score is recalculated for each repetition (e.g. as above, [0059],Fig.2: if desired the process may repeat acts 215 through 219 as many times as desired and/or may adjust the FROM in accordance with a patient's determined abilities with each iteration of acts 219 through 221; Examiner’s note: these acts are, while tracking in real-time, the rendering and animating of the ARLs, determining the discrepancy and rendering of results).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Odessky and Shavit as applied to claim 1 above, and further in view of Verma (US 2018/0160907 A1).

In regards to claim 11, the combination of Odessky and Shavit teaches the system of claim 1, wherein the processor is further configured to:
establish a network connection with a different computing device (e.g. Odessky, [0022]-[0023],Fig.1: network 114 may include one or more networks and may enable communication between or more of the MRR 102, the schedule resources 104, the server 106, the memory 108, the sensors 110, the one or more USs 112-x, and the therapy resources 118, using any suitable transmission scheme such as wired and/or wireless communication schemes); and
determine the form score (e.g. Odessky as above, [0057]-[0058]: the process may track the actual movement of SPBs of the patient and determine discrepancy between the actual position of the SBPs relative to the position of the corresponding ARLs using any suitable coordinate system; Examiner’s note: where the discrepancy is viewed as a form score),
but does not explicitly teach the system, wherein the processor is further configured to:
enable a video call between the computing device and the different computing device over the network connection, wherein a video stream of the video call is generated on the user interface; and
transfer the form score to the different computing device.

However, Verma teaches a system, wherein the processor is further configured to:
enable a video call between the computing device and the different computing device over the network connection, wherein a video stream of the video call is generated on the user interface (e.g. [0016]-[0018]: system comprise a smart compact pocketable integrated wireless digital device with plurality of body function monitoring such as pulmonary and cardiac sounds, abdominal sounds, body temperature and ear, nose and throat pictures; the device is controlled by an application running on the patient's smartphone/tablet/laptop connected through Internet to the physician's web server and it allows a physician to conduct head to toe examination remotely from office the same way as if the patient is in the office using a smartphone, tablet, laptop, desktop; see also [0022]: system in invention has patient's application running on a smartphone/tablet/laptop connected to Internet, which controls over a wireless link, the smart pocketable digital device, based on commands received from the physician application during examination over the Internet; used to look at dash board of the health chart, upload histogram of blood pressure and sugar level monitoring data to physician's server for proactive medical care; it displays picture of body parts during examination, video and voice conference with the physician); and
transfer data to the different computing device (e.g. as above, [0022]: used to look at dash board of the health chart, upload histogram of blood pressure and sugar level monitoring data to physician's server for proactive medical care).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Odessky and Shavit to remotely communicate with a physician, in the same conventional manner as taught by Verma as both deal with healthcare. The motivation to combine the two would be that it would allow the remote care of a patient with a physician as well as the sending/receiving of data, such as the form score.

In regards to claim 12, the combination of Odessky and Shavit teaches a system, wherein the processor is further configured to:
receive the selection of the tracked pose (e.g. Odessky as above, [0036]-[0037]: process may select one or more therapies based upon the medical condition),
but does not explicitly teach the system, 
wherein the selection is received from the difference computing device.

However, Verma teaches a system,
wherein the selection is received from the difference computing device (e.g. [0021]: physician uses voice or touch activated commands to control functions of the smart pocketable device, connected via a wireless link to patient application running on the patient's smartphone/tablet/laptop).

In addition, the same rationale/motivation of claim 11 is used for claim 12.

In regards to claim 13, the combination of Odessky and Shavit and Verma teaches a system, wherein the processor is further configured to:
generate, for display, form scores on the user interface (e.g. Odessky as above, [0058]: process may render information for the convenience of the user such as any determined discrepancies (e.g. β) and whether corresponding discrepancies are within (e.g. less than or equal to) corresponding threshold values),
but does not explicitly teach the system, 
wherein a plurality of historic form scores are displayed, and
wherein the processor is further configured to: 
transmit the plurality of historic form scores to the different computing device for display.

However Verma teaches a system, 
wherein a plurality of historic data is displayed (e.g. as above, [0022]: used to look at dash board of the health chart, upload histogram of blood pressure and sugar level monitoring data to physician's server for proactive medical care; see also [0041]: it can also operate on the data received on patient's tests conducted by the outside labs such as—CBC, Lipid panel, ECG, blood pressure and A1c reading etc.; all this data is used by the Server (203), to alert physician any medical condition changes pro actively; all the data is displayed on the Patient App (100) as well as on Physician App (104) in dashboard format using data analytic tools of (205); Examiner’s note: this suggests the display of a plurality of historic data, such as blood pressure), and
wherein the processor is further configured to: 
transmit the plurality of historic data to the different computing device for display (e.g. as above, [0022]: used to look at dash board of the health chart, upload histogram of blood pressure and sugar level monitoring data to physician's server for proactive medical care).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings/combination of Odessky and Shavit to display and share historic data, in the same conventional manner as taught by Verma as both deal with healthcare. The motivation to combine the two would be that it would allow the display of a history of data, such as the form score as well as the sending/receiving of that data.

Allowable Subject Matter
Claim(s) 15-22 is/are allowed.

	The following is a statement of reasons for the indication of allowable subject matter:  

Claim(s) 15-22 was/were carefully reviewed and a search with regards to independent claim(s) 15 has been made. Accordingly, those claim(s) are believed to be distinct from the prior art searched.

Regarding claim(s) 15-22 (and specifically independent claim(s) 22), the prior art search was found to neither anticipate nor suggest a system for evaluating physical balance of a user, comprising: a video display; one or more cameras configured to generate a visual video stream; and a computing device comprising: a memory storing computer executable instructions; and a processor configured to execute the computer executable instructions to: control the one or more cameras to generate images of at least the part of the body over a period of time; identify at least the part of the body within the images using a first trained learning machine; isolate the identified part of the body from the images; estimate a position of a plurality of joints of the body by applying a second trained learning machine to the isolated and identified part of the body within the images; determine a center of mass of the user based on the position of the plurality of joints; calculate a first balance threshold for the user based on dimensions of each foot of the user; monitor changes in the center of mass as the user performs movements; and calculate a balance score based on the changes in the center of mass, wherein the balance score is indicative of deviations of the center of mass from the first balance threshold; generate, for display on the video display, a user interface that depicts the balance score (emphasis added).

It is viewed that any of the previously cited references or any of the prior art searched, in part or in whole, cannot be combined in such a way to render the claimed invention obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JED-JUSTIN IMPERIAL whose telephone number is (571)270-5807. The examiner can normally be reached Monday to Friday, 11am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JED-JUSTIN IMPERIAL/Examiner, Art Unit 2612                                                                                                                                                                                                        
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612